Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a method for discharging an output capacitor of a power supply …, primarily, having … detecting that the synchronous rectification (SR) circuitry at the secondary side is inactive after no switching activity is sensed for a predetermined time at drains of the SR circuitry; determining that the primary side is disconnected from a mains voltage after the SR circuitry is detected to be inactive; … discharging an output capacitor at the secondary side based on the determination that the primary side is disconnected from the mains voltage.
For claim 9, the prior art does not disclose or suggest a power supply, primarily, having: …  , wherein the secondary side having: an output capacitor, synchronous rectification (SR) circuitry configured to rectify the converted voltage signal from the transformer, detection circuitry configured to detect that the SR circuitry is inactive after no switching activity is sensed for a predetermined time at drains of the SR circuitry, determining circuitry configured to determine that the primary side is disconnected from the mains voltage after the SR circuitry is detected to be inactive, … discharging circuitry configured to discharge the output capacitor based on the determination that the primary side is disconnected from the mains voltage.
For claim 17, the prior art does not disclose or suggest a power supply, primarily, having: …, the secondary side having a controller configured to: detect that synchronous rectification (SR) circuitry at the secondary side is inactive after no switching activity is sensed for a predetermined time at drains of the SR circuitry, determine that the primary side is disconnected from the input voltage after the SR circuitry is detected to be inactive, … discharge an output capacitor at the secondary side based on the determination that the primary side is disconnected from the input voltage.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838